DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites:  at least one second magnet disposed on one end of the lens.  However, there does not appear to be any support in the originally-filed specification (the specification of parent application U.S. Pat. Appl. No. 14/525,390, filed October 28, 2014) for a magnet disposed on an end of a lens.  See, e.g., FIGS. 1-3, 5, 6A, 7A, 8A, 8B, 9A, 9B of the on an end of a carrier, wherein the carrier may be “coupl[ed] to the lens” (see, e.g., paragraph [0031] on page 6 of the originally-filed specification).
See also Claims 18 and 19 which recite:  “second magnets … equidistantly disposed … on the end of the lens” and “second magnets … disposed on the end of the lens”, respectively, which do not appear to have support for the same reason.
Claims 2-23 inherit the deficiencies of Claim 1.  Claims 19 and 20 inherit the deficiencies of Claim 18.
Therefore, Claims 1-23 fail to comply with the written description requirement and are rejected under 35 USC 112(a).
It is suggested that Claims 1, 18 and 19 be amended to recite “at least one second magnet disposed at one end of the lens”, “second magnets … equidistantly disposed … at the end of the lens”, and “second magnets … symmetrically disposed at the end of the lens”, respectively, which are supported by the original specification of parent application U.S. Pat. Appl. No. 14/525,390, filed October 28, 2014.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.   See MPEP §§ 706.02(l)(1) – 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23, as best understood, are rejected on the grounds of nonstatutory double patenting as being unpatentable over Claims 1-3 and 6-25 of U.S. Patent No. 10,197,812 to Lu et al. (cited in the IDS of 5/13/2020) and Claims 1-3 and 6-25 of U.S. Patent No. 10,690,935 to Lu et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because each of the elements of the present independent Claim 1, as best understood, is substantially disclosed by independent Claim 1 of the issued 

Claim Language of the Present Invention
Claim Language of U.S. Pat. No. 10,197,812
Claim Language of U.S. Pat. No. 10,690,935
Notes
Claim 1 recites:  a holder, comprising an opening hole
Claim 1 recites:  a holder, comprising an opening hole
Claim 1 recites:  a holder, comprising an opening hole

a cover coupled to the holder
a cover made of metal material and coupled to the holder
a cover coupled to the holder

a lens movably disposed in the cover
a carrier movably disposed in the cover, and for coupling to a lens
a carrier movably disposed in the cover, and for coupling to a lens

wherein a moving direction of the lens comprises a first direction which is parallel to an optical axis of the lens
wherein a moving direction of the carrier [coupled to the lens] comprises a first direction which is parallel to an optical axis of the lens
wherein a moving direction of the carrier [coupled to the lens] comprises a first direction which is parallel to an optical axis of the lens

at least one first magnet movably disposed in the cover
at least one first magnet movably disposed in the cover
at least one first magnet movably disposed in the cover

wherein a moving direction of the first magnet comprises a second direction which is orthogonal to the optical axis of the lens
wherein a moving direction of the first magnet comprises a second direction which is orthogonal to the optical axis of the lens
wherein a moving direction of the first magnet comprises a second direction which is orthogonal to the optical axis of the lens

a first coil wound around an outer side of the lens, and adjacent to the first magnet
a first coil wound around an outer side of the carrier [coupled to the lens], and adjacent to the first magnet
a first coil wound around an outer side of the carrier [coupled to the lens], and adjacent to the first magnet

at least one second magnet disposed on one end of the lens which is toward the holder
at least two second magnets disposed on one end of the carrier [coupled to the lens] which is toward the holder
at least one second magnet disposed on one end of the carrier [coupled to the lens] which is toward the holder


at least one first sensor which is a Hall sensor, and for determining a relative displacement that has occurred specifically in the first direction between the first sensor and one of the second magnets via a magnetic field, wherein the magnetic field is varied according to the relative displacement
at least one first sensor which is a Hall sensor, and for determining a relative displacement that has occurred in the first direction between the first sensor and the second magnet via a magnetic field, wherein the magnetic field is varied according to the relative displacement

the first sensor and the second magnet are arranged along the first direction
the first sensor and the one of the second magnets are aligned along the first direction
the first sensor and the second magnet are in alignment along the first direction

at least one second sensor for detecting a magnetic field of the first magnet, wherein the magnetic field of the first magnet is varied according to a relative displacement between the second sensor and the first magnet which is detected
at least one second sensor for detecting a magnetic field of the first magnet, wherein the magnetic field is varied according to a relative displacement between the second sensor and the first magnet which is detected
at least one second sensor for detecting a magnetic field of the first magnet, wherein the magnetic field is varied according to a relative displacement between the second sensor and the first magnet which is detected

an imaging element for receiving an imaging light of the lens
an imaging element for receiving an imaging light of the lens
an imaging element for receiving an imaging light of the lens

a circuit board
a circuit board
a circuit board

wherein the circuit board and the lens are arranged along the first direction
wherein the circuit board and the carrier [coupled to the lens] are arranged along the first direction
wherein the circuit board and the carrier [coupled to the lens] are arranged along the first direction

the imaging element is disposed on the circuit board
the imaging element and the first sensor are disposed on the circuit board
the imaging element is disposed on the circuit board





Claim 2 recites:  further comprising: at least three suspension wires, wherein one end of each of the suspension wires 
Claim 2 recites:  further comprising: at least three suspension wires, wherein one end of each of the suspension wire is 
Claim 2 recites:  further comprising: at least three suspension wires, wherein one end of each of the suspension wires is 





Claim 3 recites:  further comprising: a spacer connected to the first magnet, wherein the lens is disposed in the spacer
Claim 3 recites:  further comprising: a spacer connected to the first magnet, wherein the carrier [coupled to the lens] is disposed in the spacer
Claim 3 recites:  further comprising: a spacer connected to the first magnet, wherein the carrier [coupled to the lens] is disposed in the spacer





Claim 4 recites:  wherein the first magnet comprises: at least one first parallel surface which is parallel to the optical axis of the lens; and at least one first orthogonal surface which is orthogonal to the optical axis of the lens
Claim 6 recites:  wherein the first magnet comprises: at least one first parallel surface which is parallel to the optical axis of the lens; and at least one first orthogonal surface which is orthogonal to the optical axis of the lens
Claim 6 recites:  wherein the first magnet comprises: at least one first parallel surface which is parallel to the optical axis of the lens; and at least one first orthogonal surface which is orthogonal to the optical axis of the lens





Claim 5 recites:  further comprising: at least one second coil which is adjacent to the first magnet while facing the first orthogonal surface
Claim 7 recites:  further comprising: at least one second coil which is adjacent to the first magnet while facing at least one of the first orthogonal surface
Claim 7 recites:  further comprising: at least one second coil which is adjacent to the first magnet while facing the first orthogonal surface





Claim 6 recites:  wherein the second coil is disposed on the holder and near the opening hole, and the second coil is adjacent to one side of the first magnet which is toward the holder
Claim 8 recites:  wherein the second coil is disposed on the holder and near the opening hole, and the second coil is adjacent to one side of the first magnet which is toward the holder
Claim 8 recites:  wherein the second coil is disposed on the holder and near the opening hole, and the second coil is adjacent to one side of the first magnet which is toward the holder





Claim 7 recites:  wherein the second coil is a band coil being closed loop and comprises a ring plane which is orthogonal to the optical axis of the lens and toward the first magnet
Claim 9 recites:  wherein the second coil is a band coil being closed loop and comprises a ring plane which is orthogonal to the optical axis of the lens and toward the first magnet
Claim 9 recites:  wherein the second coil is a band coil being closed loop and comprises a ring plane which is orthogonal to the optical axis of the lens and toward the first magnet





Claim 8 recites:  wherein the second coil comprises a ring plane which is orthogonal to the optical axis of the lens and toward the first magnet, a smallest air gap which is parallel to the optical axis of the lens between the ring plane and the first orthogonal surface of the first magnet is d, and the following condition is satisfied: d<0.7 mm
Claim 10 recites:  wherein the second coil comprises a ring plane which is orthogonal to the optical axis of the lens and toward the first magnet, a smallest air gap which is parallel to the optical axis of the lens between the ring plane and the first orthogonal surface of the first magnet is d, and the following condition is satisfied: d<0.7 mm
Claim 10 recites:  wherein the second coil comprises a ring plane which is orthogonal to the optical axis of the lens and toward the first magnet, a smallest air gap which is parallel to the optical axis of the lens between the ring plane and the first orthogonal surface of the first magnet is d, and the following condition is satisfied: d<0.7 mm





Claim 9 recites:  wherein the second sensor is disposed near the opening hole of the holder, and the second sensor is adjacent to one side of the first magnet which is toward the holder
Claim 11 recites:  wherein the second sensor is disposed near the opening hole of the holder, and the second sensor is adjacent to one side of the first magnet which is toward the holder
Claim 11 recites:  wherein the second sensor is disposed near the opening hole of the holder, and the second sensor is adjacent to one side of the first magnet which is toward the holder





Claim 10 recites:  wherein the first sensor is disposed near the opening hole of the holder
Claim 12 recites:  wherein the first sensor is disposed near the opening hole of the holder
Claim 12 recites:  wherein the first sensor is disposed near the opening hole of the holder





Claim 11 recites:  wherein the second coil is a band coil being closed loop, and the second sensor is 
Claim 13 recites:  wherein the second coil is a band coil being closed loop, and the second sensor is corresponding to an 
Claim 13 recites:  wherein the second coil is a band coil being closed loop, and the second sensor is corresponding to an 





Claim 12 recites:  wherein the second coil comprises a ring plane which is orthogonal to the optical axis of the lens and toward the first magnet, an area of the ring plane is A, and the following condition is satisfied: 2.3 mm.sup.2<A<8.5 mm.sup.2
Claim 14 recites:  wherein the second coil comprises a ring plane which is orthogonal to the optical axis of the lens and toward the first magnet, an area of the ring plane is A, and the following condition is satisfied: 2.3 mm.sup.2<A<8.5 mm.sup.2
Claim 14 recites:  wherein the second coil comprises a ring plane which is orthogonal to the optical axis of the lens and toward the first magnet, an area of the ring plane is A, and the following condition is satisfied: 2.3 mm.sup.2<A<8.5 mm.sup.2





Claim 13 recites:  wherein the second coil comprises: a ring plane which is orthogonal to the optical axis of the lens and toward the first magnet; and an enclosed plane which is enclosed by the ring plane, an area of the enclosed plane is B, and the following condition is satisfied: 0.5 mm.sup.2<B<2.9 mm.sup.2
Claim 15 recites:  wherein the second coil comprises: a ring plane which is orthogonal to the optical axis of the lens and toward the first magnet; and an enclosed plane which is enclosed by the ring plane, an area of the enclosed plane is B, and the following condition is satisfied: 0.5 mm.sup.2<B<2.9 mm.sup.2
Claim 15 recites:  wherein the second coil comprises: a ring plane which is orthogonal to the optical axis of the lens and toward the first magnet; and an enclosed plane which is enclosed by the ring plane, an area of the enclosed plane is B, and the following condition is satisfied: 0.5 mm.sup.2<B<2.9 mm.sup.2





Claim 14 recites:  wherein the second sensor comprises a second sensor surface which is orthogonal to the optical axis of the lens, an area of the second sensor surface is C, and the following condition is satisfied: 0.35 mm.sup.2<C<1.5 mm.sup.2
Claim 16 recites:  wherein the second sensor comprises a second sensor surface which is orthogonal to the optical axis of the lens, an area of the second sensor surface is C, and the following condition is satisfied: 0.35 mm.sup.2<C<1.5 mm.sup.2
Claim 16 recites:  wherein the second sensor comprises a second sensor surface which is orthogonal to the optical axis of the lens, an area of the second sensor surface is C, and the following condition is satisfied: 0.35 mm.sup.2<C<1.5 mm.sup.2





Claim 15 recites:  wherein the second 
Claim 17 recites:  wherein the second sensor is 
Claim 17 recites:  wherein the second sensor is 





Claim 16 recites:  wherein the lens comprises at least five lens elements with refractive power
Claim 18 recites:  wherein the lens comprises at least five lens elements with refractive power
Claim 18 recites:  wherein the lens comprises at least five lens elements with refractive power





Claim 17 recites:  wherein the second sensor comprises a second sensor surface which is orthogonal to the optical axis of the lens, an area of the second sensor surface is C, and the following condition is satisfied: 0.35 mm.sup.2<C<1.0 mm.sup.2
Claim 19 recites:  wherein the second sensor comprises a second sensor surface which is orthogonal to the optical axis of the lens, an area of the second sensor surface is C, and the following condition is satisfied: 0.35 mm.sup.2<C<1.0 mm.sup.2
Claim 19 recites:  wherein the second sensor comprises a second sensor surface which is orthogonal to the optical axis of the lens, an area of the second sensor surface is C, and the following condition is satisfied: 0.35 mm.sup.2<C<1.0 mm.sup.2





Claim 18 recites:  wherein a number of the second magnet is two to six, and any two second magnets which are adjacent to each other are equidistantly disposed in a circumferential direction on the end of the lens which is toward the holder
Claim 20 recites:  wherein a number of the second magnets is two to six, and any two second magnets which are adjacent to each other are equidistantly disposed on the end of the carrier [coupled to the lens] in a circumferential direction
Claim 20 recites:  wherein a number of the second magnet is two to six, and any two second magnets which are adjacent to each other are equidistantly disposed on the end of the carrier [coupled to the lens] in a circumferential direction
“toward the holder” is recited in Claim 1 of the issued patents




Claim 19 recites:  wherein the number of the second magnets is two and symmetrically disposed on the end of the lens
Claim 21 recites:  wherein a number of the second magnets is two and symmetrically disposed on the end of the carrier [coupled to the lens]
Claim 21 recites:  wherein a number of the second magnets is two and symmetrically disposed on the end of the carrier [coupled to the lens]





Claim 20 recites:  wherein a diameter of a smallest inscribed circle with a center of the first 
Claim 22 recites:  wherein a diameter of a smallest inscribed circle with a center of the first coil is 
Claim 22 recites:  wherein a diameter of a smallest inscribed circle with a center of the first coil is 





Claim 21 recites:  wherein the moving direction of the lens further comprises the second direction and a third direction, the first direction, the second direction and the third direction are orthogonal to each other, the second sensor is a Hall sensor, and a number of the second sensor is at least two
Claim 23 recites:  wherein the moving direction of the carrier further comprises the second direction and a third direction, the first direction, the second direction and the third direction are orthogonal to each other, the second sensor is a Hall sensor, and the number of the second sensor is at least two
Claim 23 recites:  wherein the moving direction of the carrier further comprises the second direction and a third direction, the first direction, the second direction and the third direction are orthogonal to each other, the second sensor is a Hall sensor, and a number of the second sensor is at least two





Claim 22 recites:  wherein the moving direction of the first magnet further comprises the third direction
Claim 24 recites:  wherein the moving direction of the first magnet further comprises the third direction
Claim 24 recites:  wherein the moving direction of the first magnet further comprises the third direction





Claim 23 recites:  further comprising: at least one second coil; wherein a number of the first magnet and a number of the second coil are equal, and each of the numbers of the first magnet and the second coil is at least four
Claim 25 recites:  further comprising: at least one second coil; wherein the numbers of the first magnet and the second coil are equal, and each of the numbers of the first magnet and the second coil is at least four
Claim 25 recites:  further comprising: at least one second coil; wherein a number of the first magnet and a number of the second coil are equal, and each of the numbers of the first magnet and the second coil is at least four







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al., US 2014/0177056 (cited in the IDS of 5/13/2020) in view of Chen et al., US 2014/0327965 (cited in the IDS of 5/13/2020).
Regarding Claim 1, as best understood, Hayashi discloses:  A lens driving module, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a holder, comprising an opening hole (base member 22 having circular opening 22a; FIG. 3 of Hayashi);
a cover coupled to the holder (shield cover 2; FIGS. 1, 3 of Hayashi);
a lens movably disposed in the cover (movable section 10 which includes lens holder 11; FIGS. 2, 3 of Hayashi);
wherein a moving direction of the lens comprises a first direction which is parallel to an optical axis of the lens (lens holder 11 is movable in the Z direction; paragraph [0036] and FIG. 3 of Hayashi); and
at least one first magnet movably disposed in the cover (permanent magnet 13; FIGS. 3, 4 of Hayashi);
wherein a moving direction of the first magnet comprises a second direction which is orthogonal to the optical axis of the lens (permanent magnet 13 is in the movable section 10 that rocks in the X-Y plane; paragraph [0035] and FIGS. 3, 4 of Hayashi);
a first coil wound around an outer side of the lens, and adjacent to the first magnet (first coil 111 surrounds the location of a lens within lens holder 11; FIGS. 3-6 of Hayashi);
at least one second sensor for detecting a magnetic field of the first magnet, wherein the magnetic field of the first magnet is varied according to a relative displacement between the second sensor and the first magnet which is detected (Hall device 24B would necessarily detect a magnetic field of permanent magnet 13 due to its proximity, such magnetic field based upon distance between Hall device 24B and permanent magnet 13, and such detection of relative displacement based upon varied magnetic field; FIGS. 3-7 of Hayashi; the Examiner notes that a Hall sensor, by definition, functions through detection of variation of magnetic field due to relative displacement between the Hall element and a nearby magnet);
an imaging element for receiving an imaging light of the lens (imaging device; paragraph [0080] of Hayashi);
a circuit board (sensor board FPC: Flexible printed circuits; paragraph [0080] of Hayashi);
wherein the circuit board and the lens are arranged along the first direction (sensor board FPC [located at a lower side of the arrangement shown in FIG. 3] and movable section 10 [which includes lens holder 11] are arranged along the Z-direction; paragraph [0080] and FIGS. 1-4 of Hayashi); and
the imaging element is disposed on the circuit board (the imaging device is part of the imaging section on the sensor board FPC; paragraph [0080] of Hayashi).

Hayashi does not appear to disclose the combined features of:
at least one second magnet is disposed on [at] one end of the lens [having a movable direction which is parallel to the optical axis] which is toward the holder;
at least one first sensor which is a Hall sensor, and for determining a relative displacement that has occurred in the first direction between the first sensor and the second magnet via a magnetic field, wherein the magnetic field is varied according to the relative displacement
the first sensor and the second magnet are arranged along the first direction.
Chen is related to Hayashi with respect to lens actuators or drivers for correction of image blur or camera shake.
Chen teaches:
at least one second magnet is disposed on [at] one end of the lens [having a movable direction which is parallel to the optical axis] which is toward the holder (a sensing magnet 112 is disposed on one end of lens holder 11 which is toward a base portion [bottom cover 21], wherein the sensing magnet 112 is displaceable along an optical axis [Z-axis] direction [first direction] because it is disposed on lens holder 11 which is movable a Z-axis direction; paragraphs [0021], [0059], [0069] and FIGS. 1, 3, 7 of Chen);
at least one first sensor which is a Hall sensor, and for determining a relative displacement that has occurred in the first direction between the first sensor and the second magnet via a magnetic field, wherein the magnetic field is varied according to the relative displacement (Hall element 16 is provided at a location corresponding to the sensing magnet 112 for Z-axis position, whereby the Hall element 16 can provide a feedback control function for the Z-axial positions of the lens holder 11 for control of auto-focusing operations; Abstract and paragraphs [0064], [0069] and FIGS. 1, 3, 7 of Chen; the Examiner notes that a Hall sensor, by definition, functions through detection of variation of magnetic field due to relative displacement between the Hall element and a nearby magnet);
the first sensor and the second magnet are arranged along the first direction (Hall element 16 and sensing magnet 112 are arranged along the Z direction [optical axis direction] in that they are each positioned at locations along the Z direction [optical axis direction]; FIGS. 1, 3, 7 of Chen; note that the Examiner is giving the term “arranged” its broadest reasonable interpretation, which does not require, e.g., alignment along the first direction, or two elements being spaced apart along the first direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the magnet-sensor combination of Chen for the device of Hayashi, because such combination of elements enables a feedback control function for the Z-axial positions of the lens holder 11 for control of auto-focusing operations, as taught in paragraphs [0064], [0069] of Chen, and thus would benefit the auto-focusing function of primary reference Hayashi (see, e.g., paragraphs [0048], [0086]-[0088] of Hayashi).

Regarding Claim 2, Hayashi-Chen discloses:
further comprising:  at least three suspension wires (suspension wires 30; FIGS. 2-4 of Hayashi);
wherein one end of each of the suspension wires is connected to a suspension plane which is orthogonal to the optical axis of the lens (ends of suspension wires 30 are connected to upper spring 14 and lower spring 15 which are leaf springs oriented orthogonal to the optical axis of the lens of lens holder 11; FIGS. 2-4 of Hayashi);
the suspension wires are arranged in the same direction which is parallel to the optical axis of the lens (suspension wires 30 are arranged parallel to the optical axis of the lens of lens holder 11; FIGS. 2-4 of Hayashi).

Regarding Claim 3, Hayashi-Chen discloses:  further comprising:  a spacer connected to the first magnet, wherein the lens is disposed in the spacer (magnet holder 12 is connected to permanent magnet 13, wherein lens holder 11 of movable section 10 is disposed in magnet holder 12; FIG. 4 of Hayashi).

Regarding Claim 4, Hayashi-Chen discloses:
wherein the first magnet comprises:  at least one first parallel surface which is parallel to the optical axis of the lens (permanent magnet 13 comprises side surfaces which are parallel to the optical axis of the lens of lens holder 11; FIGS. 3, 4 of Hayashi); and
at least one first orthogonal surface which is orthogonal to the optical axis of the lens (upper and lower surfaces of permanent magnet 13 are orthogonal to the optical axis of the lens of lens holder 11; FIGS. 3, 4 of Hayashi).

Regarding Claim 5, Hayashi-Chen discloses:  further comprising:  at least one second coil which is adjacent to the first magnet while facing the first orthogonal surface (second coil 23 is adjacent to permanent magnet 13 while facing the lower surfaces of permanent magnet 13; paragraph [0070] and FIGS. 3, 6, 7, 9 of Hayashi).

Regarding Claim 6, Hayashi-Chen discloses:
wherein the second coil is disposed on the holder and near the opening hole (second coil 23 is disposed on base member 22 and near circular opening 22a; FIG. 3 of Hayashi);
the second coil is adjacent to one side of the first magnet which is toward the holder (second coil 23 is adjacent to an underside [lower surface] of permanent magnet 13 which is toward base member 22; FIGS. 3, 6 of Hayashi).

Regarding Claim 7, Hayashi-Chen discloses:  wherein the second coil is a band coil being closed loop and comprises a ring plane which is orthogonal to the optical axis of the lens and toward the first magnet (second coil 23 is a closed loop having its ring plane 

Regarding Claim 8, 12-14, 17 and 20, Hayashi-Chen discloses:
wherein the second coil comprises a ring plane which is orthogonal to the optical axis of the lens and toward the first magnet (second coil 23 is a closed loop having its ring plane orthogonal to the optical axis and toward permanent magnet 13; paragraph [0070] and FIGS. 3, 6, 7, 9 of Hayashi); and
wherein the second sensor comprises a second sensor surface which is orthogonal to the optical axis of the lens (Hall device 24B is shown having a surface which is orthogonal to the optical axis of the lens of lens holder 11; FIGS. 3, 6, 7 of Hayashi).
Hayashi-Chen does not appear to explicitly disclose:
a smallest air gap which is parallel to the optical axis of the lens between the ring plane and the first orthogonal surface of the first magnet is d, and the following condition is satisfied: d < 0.7 mm;
an area of the ring plane is A, and the following condition is satisfied: 2.3 mm.sup.2 < A < 8.5 mm.sup.2;
an enclosed plane which is enclosed by the ring plane, an area of the enclosed plane is B, and the following condition is satisfied: 0.5 mm.sup.2 < B < 2.9 mm.sup.2;
an area of the second sensor surface is C, and the following condition is satisfied: 0.35 mm.sup.2 < C < 1.0 mm.sup.2; or
wherein a diameter of a smallest inscribed circle with a center of the first coil is .phi.c, a diameter which is a greatest straight-line distance between the centers of any two of the second magnets is .phi.m, a width parallel to the optical axis of the lens of the first coil is W, and the following condition is satisfied:  |.phi.c-.phi.m| / 2 < W.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).  Furthermore, once a prima facie case of obviousness has been established, an applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  MPEP § 2144.05, Section III, Subsection A, citing In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In the present case, the general conditions of the claim are disclosed because Hayashi-Chen discloses the importance of small dimensions of the device in at least disclosing the importance of miniaturization of the device in both thickness [Z] direction and planar [X-Y] direction, and provides example dimensions of 8.5 mm by 8.5 mm (see, e.g., paragraphs [0043], [0098], [0099] of Hayashi).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to select the claimed dimensions in order to provide a device which is advantageously miniaturized, yet still having minimum necessary dimensions to be a fully functional device.

Regarding Claim 9, Hayashi-Chen discloses:
wherein the second sensor is disposed near the opening hole of the holder 
the second sensor is adjacent to one side of the first magnet which is toward the holder (Hall sensor 24B is adjacent to one side of permanent magnet 13 which is toward base member 22; FIGS. 3-7 of Hayashi).

Regarding Claim 10, Hayashi-Chen discloses:  wherein the first sensor is disposed near the opening hole of the holder (Hall element 16 of Chen is disposed near the opening hole of bottom cover 21 of Chen [corresponding to base member 22 of Hayashi having circular opening 22a]; see FIG. 3 of Hayashi and FIG. 1 of Chen).

Regarding Claim 11, Hayashi-Chen discloses:
wherein the second coil is a band coil being closed loop (second coil 23 is a closed loop; FIGS. 3, 6, 7, 9 of Hayashi);
and the second sensor is corresponding to an enclosed space inside the second coil (without further definition, the term “corresponding” is a term which is reasonably interpreted very broadly, wherein Hall sensor 24B being adjacent to the enclosed space of second coil 23 qualifies as corresponding to such enclosed space; FIGS. 6, 7 of Hayashi).

Regarding Claim 15, Hayashi-Chen discloses:  wherein the second sensor is disposed on the circuit board (Hall device 24B is part of the imaging section on the sensor board; paragraph [0080] of Hayashi).

Regarding Claims 18 and 19, as best understood
wherein a number of the second magnets is two to six, and any two second magnets which are adjacent to each other are equidistantly disposed on [at] the end of the lens in a circumferential direction; or
wherein a number of the second magnets is two and symmetrically disposed on [at] the end of the lens.
However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP § 2144.04, Section IV, Subsection B, citing In re Harza, 274 F.2d 669; 124 USPQ 378 (CCPA 1960).  Furthermore, the use of a one-piece construction instead of several parts functioning as a single unit is merely a matter of obvious engineering choice.  MPEP § 2144.04, Section V, Subsection B, citing In re Larson, 340 F.2d 965, 968; 144 USPQ 347, 349 (CCPA 1965).
In the present case, it appears that the addition of multiple sensing magnets 112 disposed on the end of lens holder 11 [and multiple corresponding Hall elements 16] of Chen would yield the same predictable and expected results of sensing relative displacement in a Z-axial direction for control of auto-focusing function (see paragraphs [0021], [0059], [0064], [0069] and FIGS. 1, 3, 7 of Chen).  Furthermore, the use of a symmetrical and/or circumferentially-equidistant arrangement of multiple sensor-magnet pairs for displacement detection is disclosed in the primary reference Hayashi, as demonstrated by position detecting magnets 17A, 17B and Hall devices 24A, 24B of Hayashi (see, e.g., paragraphs [0065]-[0075], [0101]-[0105] and FIGS. 3-7 of Hayashi).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide more than one sensing magnet 112 disposed on the end of lens holder 11 [and more than one corresponding Hall element 16] for the device of Hayashi-Chen, including in a symmetrical and/or circumferentially-equidistant arrangement, in accordance with known, predictable results of a multi-piece construction, as compared to singular elements, as explained above.

Regarding Claims 16 and 21, Hayashi-Chen discloses:
wherein the moving direction of the lens further comprises the second direction and a third direction (movable section 10 [which includes lens holder 11] that rocks in the X-Y plane; paragraph [0035] and FIGS. 3, 4 of Hayashi); and
the first direction, the second direction and the third direction are orthogonal to each other (directions X, Y, and Z are orthogonal to each other; FIGS. 3, 4 of Hayashi); and
the second sensor is a Hall sensor (Hall device 24B is a Hall sensor; paragraph [0065] of Hayashi).
Hayashi-Chen does not appear to explicitly disclose:
wherein the lens comprises at least five lens elements with refractive power; or
the number of the second sensor is at least two.
However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP § 2144.04, Section IV, Subsection B, citing In re Harza, 274 F.2d 669; 124 USPQ 378 (CCPA 1960).  Furthermore, the use of a one-piece construction instead of several parts functioning as a single unit is merely a matter of obvious engineering choice.  MPEP § 2144.04, Section V, Subsection B, citing In re Larson, 340 F.2d 965, 968; 144 USPQ 347, 349 (CCPA 1965).
In the present case, it appears that the addition of multiple lens elements or multiple second sensors would yield the same predictable and expected results of a lens which provides refraction of light for an imaging function, and a sensor which detects a change of magnetic field, due to motion, for image shake correction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide additional lens elements or second 

Regarding Claim 22, Hayashi-Chen discloses:  wherein the moving direction of the first magnet further comprises the third direction (permanent magnet 13 is in the movable section 10 that rocks in the X-Y plane; paragraph [0035] and FIGS. 3, 4 of Hayashi).

Regarding Claim 23, Hayashi-Chen discloses:
further comprising:  at least one second coil (second coil 23; paragraph [0070] and FIGS. 3, 6, 7, 9 of Hayashi);
wherein a number of the first magnet and a number of the second coil are equal, and each of the numbers of the first magnet and the second coil is at least four (there may be four permanent magnets 13 and four corresponding second coils 23; FIG. 6 of Hayashi).

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872